Sognier, Judge.
Escape from confinement. Appellant contends that the trial court erred by allowing him to be tried in prison clothing, and by failing to charge the jury on insanity.
1. The trial court stated on the record at the onset of trial that appellant had refused to wear civilian clothing which had been provided for him by the sheriffs office. The trial court also charged the jury that they should not consider the way appellant was dressed in determining his guilt or innocence. Thus, any error resulting from appellant’s appearance in prison clothing was self-induced, and induced error is impermissible. Reynolds v. State, 147 Ga. App. 488 (249 SE2d 305) (1978); Drake v. State, 142 Ga. App. 14 (234 SE2d 825) (1977).
2. No request to charge on insanity was made by appellant, and no evidence was presented relating to appellant’s mental condition. Hence, there was no basis for a charge on insanity, and the trial court did not err by failing to give such a charge. Morgan v. State, 224 Ga. 604, 607 (163 SE2d 690) (1968); Moore v. State, 142 Ga. App. 145, 146 (1) (235 SE2d 577) (1977).

Judgment affirmed.


Deen, P. J., and Pope, J., concur.